Name: Decision No 1/91 of the EEC-EFTA Joint Committee on Common Transit of 19 September 1991 amending Appendix I to the Convention of 20 May 1987 on a common transit procedure
 Type: Decision
 Subject Matter: tariff policy;  economic geography;  civil law
 Date Published: 1992-12-31

 Avis juridique important|21992D1231(01)Decision No 1/91 of the EEC-EFTA Joint Committee on Common Transit of 19 September 1991 amending Appendix I to the Convention of 20 May 1987 on a common transit procedure Official Journal L 402 , 31/12/1992 P. 0001 - 0008DECISION No 1/91 OF THE EEC-EFTA JOINT COMMITTEE ON COMMON TRANSIT of 19 September 1991 amending Appendix I to the Convention of 20 May 1987 on a common transit procedure (92/599/EEC)THE JOINT COMMITTEE, Having regard to the Convention of 20 May 1987 on a common transit procedure (1), and in particular Article 15 (3) (a) thereof, Whereas Appendix I of the Convention gave effect to the technical provisions of the basic Community transit rules on trade between the Community and the European Free Trade Association (EFTA) countries and between those countries themselves; Whereas these provisions have recently been modified in the course of changes being made to the Community transit system for the purposes of the achievement of the internal market on 1 January 1993, whereas steps should accordingly be taken to modify Appendix I of the Convention; Whereas it has also proved to be necessary to make a number of amendments to the format of the said Appendix I; whereas for these reasons of presentation and ease of reading, it appears logical to replace the whole text of the Appendix with a new text, HAS DECIDED AS FOLLOWS: Article 1Appendix I of the Convention of 20 May 1987 shall be replaced by the text set out in Annex 1 to this Decision. Article 2This Decision shall enter into force on 1 January 1993. However, if necessary, the Joint Committee may, before 1 November 1992, review this Decision on the basis of a report from the Commission of the European Communities on the harmonization of provisions on the achievement of the internal market. Done at Helsinki, 19 September 1991. For the Joint CommitteeThe ChairmanJarmu LAINE(1) OJ N ° L 226, 13. 8. 1987, p. 2. ANNEX APPENDIX I TITLE I GENERAL PROVISIONSArticle 11. The transit procedure laid down in this Convention shall be applicable to the carriage of goods in accordance with Article 1 (1) of the Convention. 2. It shall be the T 1 or T 2 procedure subject to Article 2 of the Convention. Article 2(This Article does not contain (a) and (b))For the purposes of this Convention: (c) competent authorities means the customs authority or any other authority responsible for applying this convention; (d) principal means the person who, in person or through an authorized representative, indicates, by lodging the appropriate declaration, that he wishes to carry out a transit operation; (e) means of transport means, in particular: - any road vehicle, trailer or semi-trailer, - any railway coach or wagon, - any boat or ship, - any aircraft, - any container within the meaning of the customs convention on containers; (f) office of departure means the office of the competent authority where the transit operation begins; (g) office of transit means: - the customs office at the point of entry into a Contracting Party other than the Contracting Party of departure, - also the customs office at the point of exit from a Contracting Party when the consignment is leaving the customs territory of that Contracting Party in the course of a transit operation via a frontier between a Contracting Party and a third country; (h) office of destination means the office of the competent authority where goods placed under the transit procedure must be produced to complete the transit operation; (i) office of guarantee means the office of the competent authority where a comprehensive or flat-rate guarantee is lodged; (j) internal frontier means a frontier common to two Contracting Parties. Goods loaded in a seaport of a Contracting Party and unloaded in a seaport of another Contracting Party shall be deemed to have crossed an internal frontier provided that the sea crossing is covered by a single transport document. Goods coming from a third country by sea and transhipped in a seaport of a Contracting Party with a view to unloading in a seaport of another Contracting Party shall be deemed not to have crossed an internal frontier. Article 3 to 9(This Appendix contains no Titles II to IV or Articles 3 to 9). TITLE V T 1 PROCEDURECHAPTER 1 PROCEDUREArticle 101. All goods which are to be carried under the T 1 procedure shall be the subject of a T 1 declaration, in accordance with the conditions laid down in this Convention. A T 1 declaration means a declaration on a form corresponding to the specimen forms contained in Appendix III. 2. The form referred to in paragraph 1 may be supplemented, where appropriate, by one or more supplementary forms corresponding to the specimen supplementary forms contained in Appendix III. 3. The forms referred to in paragraphs 1 and 2 shall be printed and completed in one of the official language of the Contracting Parties accepted by the competent authorities of the country of departure. Where necessary, the competent authorities of the country concerned in the T 1 operation may require translation into the official language or one of the official languages of that country. 4. The T 1 declaration shall be signed by the principal and at least three copies thereof shall be produced at the office of departure. 5. Supplementary documents appended to a T 1 declaration shall form an integral part thereof. 6. The T 1 declaration shall be accompanied by the transport document. The office of departure may dispense with production of this document at the time of completion of customs formalities. However, the transport document shall be produced whenever required by the customs or by any other competent authority in the course of carriage. 7. Where the T 1 procedure in the country of departure succeeds another customs procedure, reference shall be made on the T 1 declaration to that procedure or to the corresponding customs documents. Article 111. The principal shall be responsible for: (a) production of the goods intact and the T 1 document at the office of destination by the prescribed time limit and with due observance of the measure adopted by the competent authorities to ensure identification; (b) observance of the provisions relating to the common transit procedure; (c) payment of duties and any other charges due as a result of an offence or irregularity committed in the course of or in connection with a common transit operation. 2. Notwithstanding the principal's obligations under paragraph 1, a carrier or recipient of goods who accepts goods knowing that they are moving under common transit shall also be responsible for production of the goods intact at the office of destination by the prescribed time limit and with due observance of the measures adopted by the competent authorities to ensure identification. Article 121. The same means of transport may be used for the loading of goods at more than one office of departure and for unloading at more than one office of destination. 2. Each T 1 declaration shall include only the goods loaded or to be loaded on a single means of transport for carriage from one office of departure to one office of destination. For the purposes of the first subparagraph, the following shall be regarded as constituting a single means of transport, on condition that the goods carried are to be dispatched together: (a) a road vehicle accompanied by its trailer(s) or semi-trailer(s); (b) a line of coupled railway carriages or wagons; (c) boats constituting a single chain; (d) containers loaded on a means of transport within the meaning of this Article. Article 131. The office of departure shall accept and register the T 1 declaration, prescribe the period within which the goods must be produced at the office of destination and take such measures for identification as it considers necessary. 2. The office of departure shall enter the necessary particulars on the T 1 declaration, shall retain its own copy and hand back the others to the principal or his representative. Article 14(This Appendix does not contain an Article 14.)Article 151. The copies of the T 1 document handed back to the principal or to his representative by the office of departure shall accompany the goods. 2. For supervision purposes, each EFTA country may prescribe transit routes within its territory. Article 16Each country shall provide the Commission of the European Communities with a list of the offices authorized to deal with T 1 operations, stating at what hours they are open. The Commission shall communicate this information to the other countries. Article 17Copies of the T 1 document shall be produced as required by the competent authorities. Article 181. The consignment and the copies of the T 1 document shall be produced at each office of transit. 2. The carrier shall give a transit advice note to each office of transit. The design of the transit advice note is laid down in Appendix II. 3. The offices of transit shall not inspect the goods unless some irregularity is suspected which could result in abuse. 4. Where goods are carried via an office of transit other than that mentioned in the T 1 document, that office shall without delay send the transit advice note to the office mentioned in that document. However, where, in the context of a Community transit operation between two Member States of the Community, the office of transit passed through is in an EFTA country, that office shall keep the transit advice note. Article 19Where goods are loaded or unloaded in the presence of intermediate competent authorities, copies of the T 1 document handed back by the office(s) of departure shall be produced to those authorities. Article 201. The goods described on a T 1 document may, without the need for a new declaration to be made, be transferred to another means of transport under the supervision of the competent authorities of the country in the territory of which the transfer is to be made. In such a case, the competent authorities shall record the relevant details on the T 1 document. 2. The competent authorities may, subject to such conditions as they shall determine, authorize such transfer without their supervision. In such a case, the carrier shall record the relevant details on the T 1 document and shall inform the competent authorities of the country of transfer, for the purposes of authentication. Article 211. If seals are broken in the course of carriage without the carrier so intending, the carrier shall, as soon as possible, request that a certified report be drawn up by the competent authorities in the country in which the means of transport is located. The authorities concerned shall, if possible, affix new seals. 2. In the event of an accident necessitating transfer to another means of transport Article 20 shall apply. 3. In the event of imminent danger necessitating immediate unloading of the whole load or of part of the load, the carrier may take action on his own initiative. He shall record such action on the T 1 document. Paragrah 1 shall apply in such a case. 4. If, as a result of accidents or other incidents arising in the course of carriage, the carrier is not in a position to observe the time limit referred to in Article 13, he shall inform the competent authorities referred to in paragraph 1 as soon as possible. Those authorities shall then record the relevant details on the T 1 document. Article 221. The goods and the T 1 document shall be produced at the office of destination. 2. The office of destination shall record on the copies of the T 1 document the details of controls carried out and shall without delay send a copy to the office of departure and retain the other copy. 3. The T 1 operation may be concluded at an office other than that mentioned in the T 1 document. That other office shall then become the office of destination. 4. Where the goods are produced at the office of destination after expiry of the time limit prescribed by the office of departure and where this failure to comply with the time limit is due to circumstances which are explained to the satisfaction of the office of destination and are not attributable to the carrier or the principal, the latter shall be deemed to have complied with the time limit prescribed. 5. If, in the case of a change of office of destination, as referred to in paragraph 3, the new office of destination belongs to a contracting Party other than that having jurisdiction over the office entered in the T 1 document, then the new office of destination shall enter in the Control by office of destination' box of the return copy of the T 1 document, in addition to the usual statements which it is obliged to enter, one of the following statements: - Diferencias: mercancÃ ­as presentadas en la oficina . . . . . . . . . (nombre y paÃ ­s)- Forskelle: det sted, hvor varerne blev frembudt . . . . . . . . . (navn og land)- Unstimmigkeiten: Stelle, bei der die Gestellung erfolgte . . . . . . . . . (Name und Land)- AEÃ ©Ã ¡oeÃ ¯Ã ±Ã Ã ²: aaÃ ¬Ã °Ã ¯Ã ±aaÃ ½Ã ¬Ã ¡Ã ´Ã ¡ Ã °Ã ±Ã ¯Ã ³Ã ªÃ ¯Ã ¬Ã ©Ã ³Ã ¨Ã Ã ­Ã ´Ã ¡ Ã ³Ã ´Ã ¯ Ã ´aaÃ «Ã ¹Ã ­aassÃ ¯ . . . . . . . . . ( ¼Ã ­Ã ¯Ã ¬Ã ¡ Ã ªÃ ¡Ã © Ã ·Ã ¾Ã ±Ã ¡)- Differences: office where goods were presented . . . . . . . . . (name and country)- DiffÃ ©rences: marchandises prÃ ©sentÃ ©es au bureau . . . . . . . . . (nom et pays)- Differenze: ufficio al quale sono state presentate le merci . . . . . . . . . (nome e paese)- Verschillen: kantoor waar de goederen zijn aangebracht . . . . . . . . . (naam en land)- DiferenÃ §as: mercadorias apresentadas na estÃ £ncia . . . . . . . . . (nome e paÃ ­s)- Muutos: toimipaikka, jossa tavarat esitetty . . . . . . . . . (nimi ja maa)- Breying: tollstjoraskriftstofa oear sem vÃ ´rum var framvisad . . . . . . . . . (Nafn og land)- Forskjell: det tollsted hvor varene ble fremlagt . . . . . . . . . (navn og land)- Avvikelse: tullanstalt daer varorna anmaeldes . . . . . . . . . (namn och land)6. In the situation referred to in paragraph 5, if the T 1 document bears one of the following statements the new office of destination must keep the goods under its control and may not allow their removal to any destination, other than back to the Contracting Party having jurisdiction over the office of departure, without specific authorization from the latter: - Salida de . . . . . . . . . (1) sometida a restricciones- Udfoersel fra . . . . . . . . . (1) undergivet restriktioner- Ausgang aus . . . . . . . . . (1) Beschraenkungen unterworfen- ¸Ã ®Ã ¯aeÃ ¯Ã ² Ã ¡Ã °ue . . . . . . . . . (1) Ã µÃ °Ã ¯Ã ªaassÃ ¬aaÃ ­Ã § Ã ³aa Ã °aaÃ ±Ã ©Ã ¯Ã ±Ã ©Ã ³Ã ¬Ã ¯Ã ½Ã ²- Export from . . . . . . . . . (1) subject to restrictions- Sortie de . . . . . . . . . (1) soumise Ã des restrictions- Uscita dalla (dall') . . . . . . . . . (1) assoggettata a restrizioni- Verlaten van . . . . . . . . . (1) aan beperkingen onderworpen- Saida da . . . . . . . . . (1) sujeita a restriÃ §oes- Vienti . . . . . . . . . (1) rajoitusten alaista- Utflutningur fra . . . . . . . . . (1) haour takmoerkunum- Utfoersel fra . . . . . . . . . (1) underlagt restriksjoner- Utfoersel fraan . . . . . . . . . (1) underkastad restriktioner- Salida de . . . . . . . . . (1) sujeta a pago de derechos- Udfoersel fra . . . . . . . . . (1) betinget af afgiftsbetaling- Ausgang aus . . . . . . . . . (1) Abgabenerhebung unterworfen- ¸Ã ®Ã ¯aeÃ ¯Ã ² Ã ¡Ã °ue . . . . . . . . . (1) Ã µÃ °Ã ¯Ã ªaassÃ ¬aaÃ ­Ã § Ã ³aa aaÃ °Ã ©Ã ¢UEÃ ±Ã µÃ ­Ã ³Ã §- Export from . . . . . . . . . (1) subject to duty- Sortie de . . . . . . . . . (1) soumise Ã imposition- Uscita dalla (dall') . . . . . . . . . (1) assoggettata a tassazione- Verlaten van . . . . . . . . . (1) aan belastingheffing onderworpen- Saida da . . . . . . . . . (1) sujeita a pagamento de imposiÃ §oes- Vienti . . . . . . . . . (1) maksujen alaista- Gjaldskyldur utflutningur fra . . . . . . . . . (1) - Utfoersel fra . . . . . . . . . (1) belagt med avgifter- utfoersel fraan . . . . . . . . . (1) underkastad avgifter. 7. The office of departure shall not discharge the T 1 document until all the obligations arising from the change in office of destination have been complied with. Where appropriate, it shall inform the guarantor of the non-discharge. Article 23The common transit operation shall end when the goods and the corresponding T 1 document are produced at the offices of destination. CHAPTER 2 GUARANTEESArticle 241. In order to ensure collection of the duties and other charges which each country is authorized to collect in respect of goods passing through its territory in the course of a T 1 operation, the principal shall furnish a guarantee, subject to the provisions of Article 33. The guarantee referred to in the first subparagraph shall be valid for all Contracting Parties involved in the T 1 operation in question. 2. The guarantee may be comprehensive, covering a number of T 1 operations, or individual, covering a single T 1 operation. 3. Subject to Article 29 (2), the guarantee shall consist of the joint and several guarantee of any natural or legal third person who shall: - be normally resident or established in the Contracting Party in which the guarantee is provided, and- have been approved by the competent authority of that Contracting Party, subject to the provisions in force in the latter and to such conditions governing approval as may be laid down by that authority. Article 251. The guarantee referred to in Article 24 (3) shall conform to the specimens shown in Appendix II. 2. Where the provisions laid down by national law, regulation or administrative action or common practice so required, each country may allow the guarantee to be in a different form, on condition that it has the same legal effects as laid down in the specimen documents. Article 261. A comprehensive guarantee shall be lodged with an office of guarantee. 2. The office of guarantee shall determine the amount of the guarantee, accept the guarantor's undertaking and issue an authorization allowing the principal to carry out, within the limits of the guarantee, any T 1 operation irrespective of the office of departure. 3. Each person who has obtained authorization shall, subject to the conditions laid down by the competent authorities of the countries concerned, be issued with one or more copies of a guarantee certificate. The design of the guarantee certificate is laid down in Appendix II. 4. Reference to the guarantee certificate shall be made in each T 1 declaration. Article 27The office of guarantee may revoke the authorization if the conditions under which it was issued no longer obtain. Article 281. Each country may accept that the guarantor referred to in Article 24 guarantees by declaration, by a single guarantee and for a flat-rate amount to be determined in Appendix II, payment of duties and other charges which may become chargeable in the course of a T 1 operation carried out under his responsibility, whoever the principal may be. If carriage of the goods presents increased risks, having regard, in particular, to the amount of duties and other charges to which they are subject in one or more countries, the flat-rate amount shall be fixed by the office of departure at a higher level. The guarantee referred to in the first subparagraph shall conform to a specimen shown in Appendix II. 2. The flat-rate guarantee shall be lodged with an office of guarantee. Article 291. An individual guarantee furnished for a single T 1 operation shall be lodged at the office of departure. The office of departure shall fix the amount of the guarantee. 2. The guarantee referred to in paragraph 1 may be a cash deposit lodged with the office of departure. In that case, it shall be returned when the T 1 document is discharged at the office of departure. 3. Upon request by the competent authority of the country claiming payment of duties or other charges in conformity with Article 34, the competent authority of the country to which the office of departure belongs shall transfer, without delay, to the requesting authority monies deposited under paragraph 2, subject to the presentation of an instrument permitting the enforcement of the claim. N ° request for transfer shall be made when the claim and/or the instrument permitting its enforcement are contested. Article 30Without prejudice to provisions prescribing other cases of exemption, the principal shall be exempted by the competent authorities of the countries concerned from payment of duties and other charges in the case of: (a) goods which have been destroyed as a result of force majeure or unavoidable accident duly proven; (b) recognized shortages arising from the nature of the goods. Article 31The guarantor shall be released from his obligations when the T 1 document has been discharged at the office of departure. When the guarantor has not been advised by the competent authorities of the country of departure of the non-discharge of the T 1 document, he shall likewise be released from his obligations upon expiry of a period of 12 months from the date of registration of the T 1 declaration. Where, within the period provided for in the second subparagraph, the guarantor has been advised by the competent authorities of the non-discharge of the T 1 document, he shall, in addition, be notified that he is or may be required to pay the amounts for which he is liable in respect of the T 1 operation in question. This notification shall reach the guarantor not later than three years after the date of registration of the T 1 declaration. Where no such notification has been made before the expiry of the aforementioned time limit, the guarantor shall likewise be released from his obligations. CHAPTER 3 GUARANTEE WAIVERArticle 32(This Appendix contains no Article 32.)Article 331. Except in cases to be determined where necessary in Appendix II, no guarantee need be furnished for: (a) journeys by sea and air; (b) the carriage of goods on the Rhine and the Rhine waterways; (c) carriage by pipelines; (d) operations carried out by countries' railways companies. 2. Each country may dispense with the furnishing of a guarantee in respect of the carriage of goods on waterways situated in its territory other than those referred to in paragraph 1 (b). It shall forward details of the measures taken to that effect to the Commission of the European Communities, which shall inform the other countries. CHAPTER 4 IRREGULARITIESArticle 341. When it is found that, in the course of a T 1 operation, an offence or irregularity has been committed in a particular country, the recovery of duties or other charges which may be chargeable shall be effected by that country in accordance with its provisions laid down by law, regulation or administrative action, without prejudice to the institution of criminal proceedings. 2. If the place of the offence or irregularity cannot be determined, it shall be deemed to have been committed: (a) when, in the course of a T 1 operation, the offence or irregularity is detected at an office of transit situated at an internal frontier: in the Contracting Party which the means of transport or the goods have just left; (b) when, in the course of a T 1 operation, the offence or irregularity is detected at an office of transit within the meaning of the second indent of Article 2 (g): in the Contracting Party to which that office belongs; (c) when, in the course of a T 1 operation, the offence or irregularity is detected in the territory of a country elsewhere than at an office of transit: in the country in which it is detected; (d) when the consignment has not been produced at the office of destination: in the last Contracting Party which the means of transport or the goods are shown by the transit advice note to have entered; (e) when the offence or irregularity is detected after the T 1 operation has been concluded: in the country in which it is detected. 3. (This Article does not contain paragraph 3.)CHAPTER 5 LEGAL EFFECTSArticle 351. The T 1 documents issued in accordance with the rules and the identification measures taken or accepted by the competent authorities of one country shall have the same legal effect in other countries as the T 1 documents issued in accordance with the rules and the identification measures taken or accepted by the competent authorities of each of those countries. 2. The findings of the competent authorities of a country made when inspections are carried out under the T 1 procedure shall have the same force in other countries as findings of the competent authorities of each of those countries. Article 36(This Appendix contains no Article 36.)TITEL VI T 2 PROCEDUREArticle 371. All goods are to be carried under the T 2 procedure shall be the subject, in accordance with the conditions laid down in this Convention, of a T 2 declaration. A T 2 declaration means a declaration on a form corresponding to the specimen forms contained in Appendix III. 2. The form referred to in paragraph 1 may be supplemented, where appropriate, by one or more supplementary forms corresponding to the specimen supplementary forms contained in Appendix III. 3. The provisions of Title V shall apply mutatis mutandis to the T 2 procedure. TITLE VII SPECIAL PROVISIONS APPLYING TO CERTAIN MODES OF TRANSPORTArticle 381. Article 18 shall not apply to the carriage of goods by rail. 2. Where, in accordance with Article 18 (2), a transit advice note has still to be handed in, the records kept by the railway companies shall take the place of such note. Article 391. The T 1 or T 2 procedure shall not be compulsory for the carriage of goods by air unless they are subject to measures entailing control of their use or destination. 2. The T 1 or T 2 procedure shall not be compulsory for the carriage of goods by pipeline. Article 401. Goods, the transport of which involves crossing an internal frontier within the meaning of the second subparagraph of Article 2 (j), need not be placed under the T 1 or T 2 procedure before crossing the said frontier. 2. Paragraph 1 shall not apply when the carriage of goods by sea, under a single contract of carriage, is to be followed, beyond the port of unloading, by carriage by land or inland waterway under a transit procedure except when carriage beyond that port is to be effected under the Rhine Manifest procedure. 3. When goods have been placed under the T 1 or T 2 procedure before crossing the internal frontier, the effect of that procedure shall be suspended during the crossing of the high seas. TITLE VIII SPECIAL PROVISIONS APPLYING TO POSTAL CONSIGNMENTSArticle 411. By way of derogation from Article 1, the T 1 or T 2 procedure shall not apply to postal consignments (including postal packages). 2. (This Article contains no paragraph 2.)TITEL IX Articles 42 to 44(This Appendix contains no Articles 42 to 44.)TITLE X Articles 45 to 46(This Appendix contains no Articles 45 and 46.)TITLE XI Article 47(This Appendix contains no Article 47.)(1) This endorsement shall comprise, as appropriate and in the language of the said endorsement, the words: Community, or Austria, or Finland, or Iceland, or Norway, or Sweden, or Switzerland.